DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             JANUS SAINTIL,
                                Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D15-4397

                          [October 26, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Ilona M. Holmes, Judge; L.T. Case No. 12-8117 CF10A.

  H. Dohn Williams, Jr., Special Public Defender, Boca Raton, for
appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and BELANGER, ROBERT E., Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.